' any Peace Officer of the State of Texas:

> Fennell.

. knock,and announce their purpose by the officers executing this warrant wolild.

Case 4:19-cr-00832 Document 35-2 Filed on 11/27/19 in TXSD Page 1 of 2

2/25/2019, uo ee a eas -
| ce oe Ae Py
THE STATE OF TEXAS
COUNTY OF HARRIS
SEARCH WARRANT

{Article 18.02(1)-(9), Texas Code of Criminal Procedure}

The: State of Texas: To the Sheriff or any Peace Officer of Harris County, Texas, or:

Whereas, the affiant whose name appears on the affidavit attached hereto 3 is ai
peace officer under the laws ofFexas and did heretofore this day subscribe and ‘Swear
to sald affidavit before me, and whereas | find that the verified facts stated by affiant iri .
said affidavit show that affiant has probable cause for the belief he/she expresses”

herein and establishes existence of proper grounds for issuance of this Warrant; -

Now, therefore, you are commanded to enter the suspected place, vehicles,

and premises described in said affidavit, to-wit: a one story residence located at "781 5:

Harding street’. Said suspected place is described as: a one story residence located

inthe 7800 block of Harding street. The location is located in-Houston, Harris County;
‘Texas. Said location is better described as a one story residencé constructed .of-,

wood, The residence is tan In color with white trim. The residence in question” TS si
located on the north side of Harding street between the intersections of Berkley and
The front door i is white in color and faces south.. The numbers "7815" are -
plainly displayed on-the residence in question. The location in question is located: if.
the 7800 block of Harding street, Houston, -Harris County, Texas.

At said places you shall search for and, if same be found, seize and bring
before me the property described in the affidavit that the suspected party, or others in

- contro! of the suspected place, are allegéd to be concealing and to have in his/her

possession in violation of the laws of the State of Texas, to-wit: heroin.

| further find that affiant -has established suffi cient reason to believe that 8.

  
 

futile, dangerous, and otherwise inhibit the-effective investigation of the offense?or:
offenses related to the purpose of this warrant. Therefore, unless circumstances ‘to the-
contrary are discovered prior to entry, you are hereby authorized to dispense withth8.
usual requiretrient that you knock and announce your purpose before entering the

~ suspected piace to execute this warrant.

 

ae 7816 Herding st [page 1 of 8]

 

 

 
Case 4:19-cr-00832 Document 35-2 Filed on 11/27/19 in TXSD Page 2 of 2
2/25/2019 1
Co P2

" Herein fail not, but have you then and there this Warrant within three days4 :
exclusive of the day of its issuance and the day of Its execution, with your return +

thereon, showing how you have executed same. oy,
"Issued this the 28th day of January, 2019, at_/ 37 olpiick 7. M., to gortity
which witness my hand this day. , Co Sf.

    

Stay ott
RY AG
Goer

ay
ee
“F
a,
fie
‘Dae

lee, fot
Fork ee

7815 Harding st [page 2of5]

amt goat)

A00011
